 1   Daniel Olsen, SBN 261645
     Abrate & Olsen Law Group
 2   655 University Ave., Ste 230
     Sacramento CA 95825
 3
     Tel: (916) 550-2688
 4   Dan@abrateandolsen.com
 5
     Attorney for James Masterson
 6
 7                             UNITED STATES DISTRICT COURT
 8                     IN AND FOR THE EASTERN DISTRICT OF CALIFORNIA
 9
     UNITED STATES OF AMERICA,                           Case No.: 2:18-cr-00010-TLN
10
11                      Plaintiff,                       REQUEST FOR CONTINUANCE OF
                                                         PRE-TRIAL RELEASE VIOLATION
12            vs.                                        HEARING ON PETITION
13
     JAMES MASTERSON                                     Judge: Carolyn K. Delaney
14                                                       Date: Sept 18, 2019
15                      Defendant                        Time: 2:00 p.m.
16
17
              Defendant JAMES MASTERSON hereby requests a continuance of the currently
18
19   scheduled hearing due to a medical hardship.

20            On September 16, 2019, U.S. Pretrial Services Officer, Renee M. Basurto, filed a petition
21   for a violation of pretrial services. Mr. Masterson was informed by his Pretrial Services Officer in
22
     Pennsylvania on September 16, 2019 that he would need to be in California for the hearing on
23
     September 18, 2019. Following being notified, Mr. Masterson contacted my office to let me know
24
25   he had a medical condition related to a vehicle accident that will briefly prevent him from flying.

26   On September 17, 2019, Mr. Masterson was able to see Doctor Paul E. Wawrzynski who wrote
27   the attached note stating that at this time Mr. Masterson can not fly.
28



     Masterson-request for continuance           -1-
     09/17/19
              On September 5, 2019, while driving on the highway, Mr. Masterson’s car had an electrical
 1
 2   short which caused the car to catch fire. The defendant inhaled a substantial amount of smoke and

 3   lost consciousness. As of this time, his oxygen levels are at 60% of normal and his blood pressure
 4
     is critically high. He is under the care of a cardiologist and has a referral to a pulmonologist
 5
     scheduled for September 20, 2019. The meeting with the pulmonologist should provide more
 6
 7   clarity on when it would be safe for Mr. Masterson to fly. For now, I am requesting a two (2) week

 8   continuance.
 9            Mr. Masterson is currently wearing an ankle monitor and therefore is not a flight risk
10
     pending his violation hearing.
11
              Defendant JAMES MASTERSON hereby requests the court to continue his hearing on the
12
13   petition to be continued to October 2, 2019 at 2:00 p.m.

14
     Dated: September 17, 2019                            Respectfully submitted,
15
16                                                        /s/Daniel Olsen     _____
                                                          By: JAMES MASTERSON
17                                                        Defendant
18   Dated: September 17, 2019
                                                          /s/Daniel Olsen      ___________
19                                                        By: Daniel Olsen
                                                          Attorney for Defendant
20                                                        JAMES MASTERSON
21
                                                ORDER
22
23
              IT IS SO FOUND AND ORDERED
24
     Dated: September 17, 2019
25
26
27
28



     Masterson-request for continuance          -2-
     09/17/19
